07/23/2020



                                                                                       Case Number: DA 20-0277



                                              ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No.1>i St?- OX77


BRANDY J. PERSOMA,
   Petitioner/Appellant,
                                                      ORDER GRANTING 30 DAY
 v.                                                   EXTENSION TO FILE OPENING
                                                      BRIEF
 TYLER J.PERSOMA,
   Respondent/Appellee,



         Upon Appellant's Motion for a thirty(30) day extension of time to file her

opening brief pursuant to Mont. R. App. P. Rule 26, and for good cause shown:

         IT IS HEREBY ORDERED that Appellant is granted a thirty day extension

oftime up to and including until August 29,2020 in which to file her opening

brief.

                DATED t                         of July, 202



                                 Hon. Bowen Greenwood,
                                 Clerk ofthe Montana Supreme Court



cc:      Brandy J. Persoma, P.O. Box 308t2, Billings, MT 59107
         Daniel L. Ball, P.O. Box 2502, Billings, MT 59103
                                                                                FILED
                                                                               JUL 23 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State or Montana